Citation Nr: 0710221	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-34 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a bilateral knee 
disability, now rated as 10 percent disabling. 

2.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), now rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from November 
1986 to April 1987. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
increased ratings for a bilateral knee disability and for 
GERD. 

In May 2006, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication.   


FINDINGS OF FACT

1.  The veteran's bilateral knee disability is manifested by 
persistent pain, swelling, and occasional "giving way."  
The veteran experiences stiffness and pain on prolonged 
sitting, standing, and walking.  The veteran uses flexible 
bandages but no support devices.  There is no limitation of 
motion, laxity, subluxation, effusion, lateral instability, 
or ankylosis.  Degenerative joint disease is substantiated by 
one magnetic resonance image (MRI) of the left knee and by 
symptomatic history and observations.

2.  The veteran experiences persistent gastric distress with 
pyrosis (heartburn), regurgitation, and occasional substernal 
or arm pain.  However, the symptoms do not result in a 
considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 10 
percent for a bilateral knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2006).  

2.  The criteria for an increased rating greater than 10 
percent for gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.113, 
4.114, Diagnostic Code 7346 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in October 2001 and June 2006; a 
rating decision in January 2002; a statement of the case in 
August 2003; and a supplemental statement of the case in 
September 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2006 
supplemental statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that her bilateral knee conditions and 
GERD are more severe, and she seeks higher ratings. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Bilateral Knee Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.   See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; see DeLuca, supra.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  For the knee, a 10 percent 
rating is warranted when flexion is limited to 45 degrees.  A 
20 percent rating is warranted where flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5260.  A 10 percent rating is 
warranted when extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5261.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by the limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5003.  The normal range of knee motion for VA 
purposes is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2006).

In the absence of limitation of motion, a 10 percent rating 
is warranted if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent rating is warranted if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5003. 

Recurrent subluxation or lateral instability of a knee is 
rated 10 percent when slight, and 20 percent when moderate.  
38 C.F.R. § 4.71a, DC 5257.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. §  4.14.  VAOPGCPREC 23- 97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994).  However, a separate 
finding must be based on additional disability and the 
veteran's disability must warrant a compensable rating under 
both diagnostic codes.

Genu recurvatum that is acquired by trauma and objectively 
demonstrates weakness and insecurity in weight bearing is 
rated as 10 percent disabling.  There is no higher rating.  
38 C.F.R. § 4.71a, DC 5263.

Dislocation of the semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint; ankylosis; 
and impairment of the tibia and fibula are not indicated in 
this case.  Thus, those particular criteria do not apply 
here.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262.

Service medical records show that the veteran sought 
treatment for bilateral knee pain caused by physical training 
in February 1987.  In March 1987, an examiner noted some 
crepitation but no limitation of motion.  He noted "stress 
fractures in both knees," but X-rays obtained the next day 
were normal, showing no stress fractures.  The examiner 
diagnosed bursitis.

In September 1996, a VA physician noted flexion of both knees 
limited to 130 degrees with pain, with occasional swelling 
and "giving-way" reported for the right knee.  The examiner 
noted a slight increase in warmth of the right knee and 
tenderness to palpation of both patella.  Concurrent private 
X-rays showed no knee fractures or dislocations.  The 
examiner diagnosed bilateral knee pain of unknown etiology, 
"probably early degenerative changes." 

In letters in January 1997 and in April 1997, VA physicians 
stated that the veteran continued to experience right knee 
pain for which they prescribed medication.  In October 1997, 
a VA physician noted the veteran's reports of worsening right 
knee pain, swelling, and occasional "giving-way," 
exacerbated by prolonged sitting, standing, or walking.  The 
veteran was employed as a registered nurse at a VA clinic.  
The physician noted that she walked with a slight limp, but 
there was no limitation of motion or swelling and only mild 
tenderness over the right knee medially.  In December 1997, a 
private physician noted essentially the same symptoms and 
observed no limitation of motion, instability, and minimal 
swelling but with tenderness under the patella.  He diagnosed 
chondromalacia of the patella.  The veteran provided a 
similar description of her symptoms in a hearing at the RO in 
January 1998.  She described her pain as continuous and 
severe.  

In May 1998, a private physician stated that he reviewed the 
veteran's service and post-service medical records and 
conducted a thorough examination.  He noted that the veteran 
sustained stress fractures to both knees in service and now 
had severe degenerative joint disease in both knees.  He 
referred to unspecified previous diagnostic tests but noted 
no additional tests concurrent with his examination.  He 
concluded that, in combination with a gastric disorder, the 
veteran was 100% disabled.  

In April 1999, a VA examiner noted the veteran's reports of 
knee pain for which she took an over-the-counter pain 
medication several times per day.  The veteran reported using 
ACE bandages but no supportive devices.  She exhibited a slow 
but normal gait pattern and reported that she had fallen when 
her right knee "gave-way" several times in the previous 
year.  The examiner noted that flexion was limited to 115 
degrees of the left knee and 125 degrees of the right knee.  
There was no swelling, effusion, or instability but some 
medial and patella tenderness.  The examiner ordered X-rays 
but none are of record.  He diagnosed degenerative joint 
disease of both knees. 

X-rays obtained in May 2001 showed normal conditions of both 
knees with no noted abnormalities.  There is no associated 
examination or treatment note of record. 

In November 2001, a VA examiner noted findings and diagnoses 
similar to the examiner in 1999, but additionally noted 
recurvatum of 10 degrees of the left knee and 5 degrees of 
the right knee.  The examiner stated that he would review the 
May 2001 X-rays, but no addendum to his report is of record.  

In July 2006 and in August 2006, two friends of the veteran 
submitted lay statements.  They reported observing that the 
veteran experienced bilateral knee pain and swelling.  They 
stated that they had to drive the veteran to appointments 
because she was unable to drive herself.  One stated that the 
veteran used large heavy braces and regular pain medication.  
In an August 2006 letter, a VA physician stated that the 
veteran's osteoarthritis of both knees was causing increasing 
pain and that the veteran was unable to stand for any length 
of time or walk more than a few feet.  The physician attached 
the highlighted results of a magnetic resonance image (MRI) 
performed in December 2004.  (The patient's name is 
handwritten on an otherwise computer-generated report).  The 
physician had ordered an MRI of the right knee, but the 
record documented an image of the left knee.  The diagnosis 
was "minimal degenerative changes consisting of osteophyte 
at the medial tibial plateau and medial femoral condyle."   

In August 2006, a VA physician reviewed the claims file and 
examined the veteran.   
The physician noted that the veteran continued to work as a 
VA employee and was able to accomplish all activities of 
daily living including driving herself to work.  She noted 
the veteran's report of flare-ups that caused pain, swelling, 
and occasional locking of her knees, often after climbing 
stairs or prolonged standing or sitting.  The veteran also 
reported continued regular use of prescription pain 
medication and ACE bandages but no use of leg braces in the 
previous year.  The physician noted no gait problems or limp.  
There was no swelling, redness, or warmth, and range of 
motion of both knees was full in flexion and extension with 
pain on repetitive movement.  The physician was unable to 
estimate a projected loss of range of motion due to pain.  
There was no laxity or effusion, but there was a minimal 
amount of crepitation.  The physician noted results of the 
December 2004 MRI of the left knee and that recent X-rays of 
both knees were normal.  The physician diagnosed bilateral 
degenerative joint disease of the knees with minimal 
objective findings. 

The Board concludes that a rating greater than 10 percent for 
degenerative arthritis of both knees is not warranted.  The 
Board places greatest probative weight on the most recent 
examination that included a complete review of the service 
and post-service medical records and concurrent diagnostic X-
rays.  There was no observed limitation of motion, 
subluxation, effusion, or instability.  The causes of the 
veteran's reported symptoms of "giving-way" and "locking" 
were not confirmed on examination since instability and 
effusion were not found.  The veteran does not use support 
devices other than flexible wraps and support hosiery.  

In the absence of limitation of motion, the Board must assess 
the X-ray evidence of degenerative joint disease.  Since 
recent X-rays and those from 2001 were normal, diagnosis of 
degenerative joint disease is substantiated only by a 
December 2004 MRI of the left knee and by symptomatic history 
and observations.  At best, objective testing supported mild 
degenerative changes only in the left knee.  Recurvatum 
observed in 2001 was not observed in 2006.  Despite repeated 
historical references to stress fractures in service, X-rays 
taken in service did not confirm fractures of either knee.  
There is no other report of possible trauma.  Therefore, 
recurvatum, even if present, is not ratable because it was 
not acquired due to trauma.  

The Board places little probative value on the assessment of 
the private physician in 1998 because it is dramatically 
inconsistent with other examiners and is not supported by any 
clinical tests or observations.  The veteran would not be 
able to continue to work full time as a nurse if she were 100 
percent disabled.  The August 2006 VA physician's report that 
the veteran was unable to stand or walk for more than a few 
feet is also inconsistent with her continued employment.  

The Board acknowledges the statements of the veteran, two 
friends, and several physicians that the veteran's flare-ups 
included pain, stiffness, swelling, and the need for regular 
pain medication.  Therefore, even though degenerative joint 
disease of both knees has not been clearly established by X-
ray evidence, the RO has assigned a 10 percent rating.  The 
Board finds not basis on which to assign a rating greater 
than 10 percent.  Limitation of motion is not shown by the 
most recent evidence.  The most recent testing does not 
confirm arthritis by X-ray.  Ankylosis of the knees is not 
shown.  The evidence does not show any disability involving 
the semilunar cartilages.  Genu recurvatum is not shown by 
the most recent evidence.  No impairment of the tibia or 
fibula is shown.  Therefore, the Board finds that the 
criteria for a rating greater than 10 percent for bilateral 
knee disabilities are not met.

The weight of the credible evidence demonstrates that the 
veteran's current bilateral degenerative joint disease of the 
knees does not warrant a rating greater than 10 percent.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Gastroesophageal Reflux Disease

Diseases of the digestive system produce a common disability 
picture characterized by varying degrees of distress, anemia, 
and disturbances in nutrition.  38 C.F.R.
§ 4.113.  Therefore, ratings under a number of diagnostic 
codes will not be combined.  Instead, a single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants.  38 C.F.R. § 4.114.

GERD and esophagitis are not listed but are rated under the 
criteria for hiatal hernia, a closely related disease.  38 
C.F.R. § 4.20.  The next higher rating of 30 percent requires 
persistently recurring gastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal, arm, 
or shoulder pain, productive of a considerable impairment of 
health.  A 10 percent rating is warranted if there are two or 
more of the symptoms with less severity.  38 C.F.R. § 4.114 
DC 7346.
 
Service medical records show that the veteran was treated in 
March and April 1987 for nausea and vomiting.  The examiners 
diagnosed viral gastritis and prescribed medication.  During 
reserve service in September 1989, the veteran was treated at 
a military clinic for recurring nausea, vomiting, and 
diarrhea.  The diagnosis was viral gastroenteritis.  No X-
rays or gastrointestinal tests were conducted on either 
occasion.  In October 1997 and January 1998 letters, the 
veteran's private primary care physician stated that he had 
treated the veteran twice in 1993 and once in 1994, 1995, and 
1996 for gastritis.  No systemic or weight loss conditions or 
test results were noted. 

In November 1996, a VA physician noted the veteran's reports 
of daily epigastric and substernal pain, nausea, and episodes 
of vomiting several times per week.  The physician stated 
that the veteran's symptoms suggested a diagnosis of GERD but 
also noted that an upper gastrointestinal test was normal, 
showing no hiatal hernia or gastroesophageal reflux.  In 
October 1997, another VA physician suggested that the 
veteran's dyspepsia may be caused by nonsteroidal anti-
inflammatory medications taken regularly for degenerative 
arthritis of the knees.  In May 1998, a private physician 
also stated that the medications combined with an incompetent 
esophageal sphincter resulted in gastritis and esophagitis.  
He noted no clinical findings or test results.  

In April 1999, a VA physician noted the veteran's reports of 
continued gastric distress with increasing substernal pain 
and more frequent vomiting.  She did not experience weight 
loss or bleeding.  The physician noted that a concurrent 
upper gastrointestinal test series showed some minimal 
gastroesophageal reflux.  In August 1999, the veteran sought 
treatment for severe gastric distress, diarrhea, and 
difficulty swallowing over a period of several days.  She 
also reported vomiting small amounts of blood.  Testing 
showed a hiatal hernia with Shatzki's ring deformity and 
gastroesophageal reflux.  

In November 2001, a VA examiner noted the veteran's reports 
of regular use of antacid medications but with continued 
episodes of nausea and vomiting.  There was no hematemesis or 
melena.  The examiner noted mild epigastric discomfort on 
palpation but no signs of anemia or weight loss.  A 
concurrent upper gastrointestinal test showed a small sliding 
hernia without evidence of reflux.  The examiner diagnosed 
dyspepsia not effectively relieved by antacid treatments.  

In July 2006 and August 2006 lay statements, two friends of 
the veteran stated that they observed the veteran 
experiencing regular gastric distress including vomiting and 
nausea that occasionally required the veteran to remain in 
bed.  

In August 2006, a VA physician noted that the veteran 
continued to be employed as a registered nurse at a VA 
clinic.  The physician noted the veteran's reports of 
continued gastric distress with occasional chest or arm pain 
and episodes of regurgitation two to three times per week but 
with no hematemesis.  The veteran slept with two pillows and 
continued to take one antacid medication.  The veteran 
reported that by control of her diet, she had not experienced 
any recent flare-ups. The veteran was able to perform all 
activities of daily living and employment.  On examination, 
the physician noted no external symptoms.  A March 2006 upper 
gastrointestinal test showed a small sliding hiatal hernia, 
small duodenal diverticula, and nonspecific prominences of 
the mucosal ridges of the stomach, but otherwise normal 
conditions.  Swallowing mechanisms were normal, and there 
were no sites of fixed focal structuring or mucosal 
ulceration in the esophagus.  No gastroesophageal reflux was 
noted on that test.  The physician diagnosed mild residual 
GERD on minimal therapy. 
The Board concludes that an increased rating greater than 10 
percent for GERD is not warranted.  The Board places greatest 
probative weight on the most recent examination in August 
2006 that included a review of the entire history and recent 
gastroenterology tests.  The veteran experiences persistent 
gastric distress with pyrosis (heartburn), regurgitation, and 
occasional substernum or arm pain.  However, there is no 
evidence that these symptoms result in a considerable 
impairment of health.  Except for one episode in 1999, the 
veteran has not experienced hematemesis, and there has never 
been any weight loss or anemia.  The veteran's treatment has 
been with a prescription antacid with no recommendations for 
surgical intervention.  Restricted diet reduced flare-ups.  
Objective clinical tests have consistently shown a small 
hernia but often without evidence of reflux.       

The Board acknowledges the statements of the veteran and two 
friends that the veteran experiences regular gastric 
discomfort.  However, the Board also notes that the veteran 
is able to continue full time employment and all other 
activities.  

The weight of the credible evidence demonstrates that the 
veteran's current GERD warrants a rating not greater than 10 
percent.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased rating for a bilateral knee disability is 
denied. 

An increased rating for gastroesophageal reflux disease is 
denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


